Per Curiam:

The petition for writ of certiorari is granted, the judgment of the Court of Appeals is reversed on the authority of Smith v. Sperling, ante, p. 91, decided June 10, 1957, and Swanson v. Traer, ante, p. 114, decided June 10, 1957, and the cause is remanded to the District Court for proceedings in conformity with this opinion.
Mr. Justice Frankfurter, Mr. Justice Burton, Mr. Justice Harlan, and Mr. Justice Whittaker dissent for the reasons stated in their dissent in Smith v. Sperling, ante, p. 98.